Citation Nr: 0417630	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-03 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 70 percent for post-
traumatic stress disorder beginning on September 13, 2000.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel





INTRODUCTION

The veteran had active military service from October 1965 to 
October 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
In a January 1999 decision, the RO granted service connection 
for post-traumatic stress disorder (PTSD) and assigned a 30 
percent rating effective from March 30, 1998.  The RO also 
granted service connection for impotence and assigned a 
noncompensable (i.e., 0 percent) rating for it effective May 
27, 1998.  In another decision in December 2001, the RO 
increased the rating for the PTSD from 30 to 50 percent, but 
with a different effective date of December 15, 2000.  More 
recently, in July 2002, the RO again increased the rating for 
the PTSD, this time from 50 to 70 percent, and again with a 
different effective date of September 13, 2000.

The Board issued a decision in September 2003 granting a 50 
percent rating, but no more, for PTSD during the period from 
March 30, 1998 to September 12, 2000.  As well, the Board 
determined that a compensable rating for impotence was not 
warranted.  Further, the Board remanded to the RO for further 
development the issue of the propriety of a rating higher 
than 70 percent for the PTSD since September 13, 2000.  And 
this issue is again before the Board for further 
appellate review.




FINDINGS OF FACT

1.  Since September 13, 2000, the veteran's PTSD has been 
manifested primarily by depression, anxiety and irritability; 
his cognition, speech production and orientation to 
surroundings are satisfactory.

2.  PTSD also has not, overall, caused total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 70 percent 
for the PTSD as of September 13, 2000.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Of record is a report of psychological evaluation performed 
by Joseph R. Scotti, PhD, dated in December 2000, wherein it 
was noted that the veteran was actively involved in treatment 
and appeared to be benefiting from such.  He reported a 
number of symptoms that were consistent with a diagnosis of 
PTSD; his symptoms included:  re-experiencing (i.e. intrusive 
thoughts and distress at reminders), increased arousal 
(episodes of irritability and anger, concentration/memory 
problems, and sleep difficulties), and avoidance (i.e., of 
thoughts, situations, and people).

During the mental status interview, the veteran reported that 
he tried to avoid thoughts and feelings about Vietnam by 
staying to himself as much as possible (both at work and at 
home).  He indicated that he felt fortunate that the duties 
of his job allowed him to work fairly independently so that 
nobody noticed when he was having difficulty.  He remarked 
that he avoided work-related gatherings, either of a social 
or business nature.  There were reportedly associated 
feelings of depression, varying from moderate to severe.  He 
admitted to suicidal thoughts, but denied suicidal attempts.  
He indicated problems with memory and concentration.  

Following the clinical interview and testing, the private 
psychologist explained that the results were highly 
consistent with a diagnosis of PTSD, chronic and major 
depression.  He also noted that the results suggested a 
severe level of PTSD symptoms at that time, a level at which 
there was a significant interference with multiple areas of 
daily functioning - including work, family and social.  
The diagnostic impression was PTSD, chronic, moderate to 
severe, related to exposure to war-zone stressors; and major 
depression, recurrent, severe.  A Global Assessment of 
Functioning (GAF) score of 40 was assigned.

VA medical records, dated from September 2000 to December 
2003, reflect that the veteran reported experiencing 
persistent symptoms of PTSD, including nightmares, intrusive 
thoughts, panic attacks, social isolation, decreased 
concentration, poor memory, short attention span, and angry 
mood swings.  He also referred to ongoing feelings of anger 
and frustration with regard to impaired sexual functioning.  

According to a VA treatment entry of September 13, 2000, the 
veteran was found to be neatly dressed and cooperative.  
Mental status evaluation showed no evidence of a thought 
disorder or psychotic symptoms.  He denied experiencing 
homicidal or suicidal ideation.  His mood was non-depressed 
with full affect.  His insight and judgment were intact.  
Following an evaluation on September 14, 2000, the assessment 
was that there had been no significant change in his mental 
status.  A mental status evaluation on October 27, 2000, 
again revealed that his judgment and insight were intact; 
there was no indication of suicidal or homicidal thoughts.  

When the veteran was examined at a VA clinic on December 13, 
2001, he was again found to be neatly dressed and 
cooperative.  There was again no evidence of a thought 
disorder or psychotic symptoms.  Also, again, he denied 
experiencing suicidal or homicidal ideations, and again, it 
was found that his insight and judgment were intact.  His 
mood this time was found to be slightly dysphoric and 
anxious, with a mood congruent affect.  Essentially the same 
mental status findings were elicited during ongoing visits to 
a VA clinic, the most recent occurring on December 8, 2003.  

A VA psychiatric examination was performed in February 2004, 
specifically at the Board's request in it's September 2003 
remand, to assess the severity of the PTSD during the 
relevant time period at issue.  The veteran complained of 
erectile dysfunction, increased insomnia, nightmares, 
flashbacks (once or twice weekly), auditory hallucinations 
(once to twice weekly) and periodic episodes of anger.  
He indicated that he displayed avoidance and isolative 
behaviors both socially and in a work setting.  He 
acknowledged marital dysfunction.  

Objective mental status evaluation disclosed the veteran was 
oriented in all three spheres to time, place and person.  All 
cognitive functions appeared well within normal limits.  
There was no evidence of a psychotic process or a formal 
thought disorder.  He was neatly groomed.  Speech was clear, 
consistent and goal directed.  He admitted to suicidal 
ideation, but denied intent or plan.  He denied homicidal 
thoughts.  Psychological testing was interpreted as showing 
high levels of tension, anxiety, agitation, depression and 
intense rumination.  The diagnostic impression was chronic 
PTSD, moderate to severe.  A GAF score of 61 was assigned.  
The examiner noted the veteran's history of having 
experienced an exacerbation of PTSD symptoms over the past 12 
months.  Also, the examiner observed that the veteran's 
coping skills appeared to be adequate and pointed out that he 
had maintained employment stability for the past 25 years.  



Preliminary Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The VCAA eliminated the requirement that a claimant submit 
evidence of a 
well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim-but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held that a VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Id. 
at 422.  The Court also held that VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
422.

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2003).  But 
VA's Office of General Counsel recently held, in VAOPGCPREC 
1-2004 (Feb. 24, 2004), that the "fourth element" 
requirement of Pelegrini was non-binding obiter dictum.  Id. 
at 7.  The Board is bound by the precedent opinions of VA's 
General Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

In this case, VA notified the veteran by letter, dated in 
January 2004, that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release so that VA could request medical treatment 
records from private medical providers.  Further, the rating 
decision appealed and the statement of the case (SOC) and 
supplemental statement of the case (SSOC), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the veteran of the evidence needed 
to prevail.  The duty to notify of necessary evidence and of 
the respective responsibilities-his and VA's, for obtaining 
or presenting that evidence has been fulfilled.

As for assisting him with his claim, the veteran's VA medical 
records are on file.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  Records from private medical providers also have 
been obtained.  He was asked to advise VA if there was any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  He 
also was advised what evidence VA had requested and notified 
in the SOC and SSOC what evidence had been received.  There 
is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 



As mentioned, the Court's decision in Pelegrini also held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim 
for VA benefits.  In this case, the initial AOJ decision was 
made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes this decision is incorrect as it 
applies to cases where, as here, the initial AOJ decision was 
made prior to the enactment of the VCAA and is pursuing 
further judicial review on this matter.  However, assuming 
solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, regarding the issue of the propriety of 
the ratings assigned for the PTSD (and, in particular, the 70 
percent rating since September 13, 2000), a substantially 
complete application was received in August 1999.  
Ultimately, in a rating decision dated in July 2002, a 70 
percent rating was assigned effective September 13, 2000, and 
the issue now on appeal stems from that rating decision.  
Only after that rating action was promulgated did the RO, in 
January 2004, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.

Satisfying the strict letter of the holding in Pelegrini 
would require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of another substantive 
appeal by the claimant.  His prior actions would be nullified 
by a strict reading of Pelegrini and essentially place him at 
the end of the line of cases waiting to be adjudicated.

The Board does not believe that voiding the rating decision 
at issue is in this veteran's best interests.  Here, the 
claimant was provided every opportunity to submit evidence.  
He was provided with notice of the appropriate laws and 
regulations.  He was provided notice of what evidence he 
needed to submit, and notice of what evidence VA would secure 
on his behalf.  He was given ample time to respond.  He also 
was reexamined in February 2004 at the specific request of 
the Board to determine the severity of his PTSD since the 
critical date at issue, September 13, 2000.  And the report 
of his mental status evaluation, when considered along with 
the evidence already of record, provides the information 
needed to make this determination.  Hence, notwithstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to him.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 2004).  Simply 
put, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has 
sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duties to notify and assist, as 
contemplated by the applicable provisions including the VCAA, 
has been satisfied with respect to said issue on appeal.  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).



Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  Also, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2003).

When a veteran timely appeals the rating initially assigned 
for his disability, just after establishing his entitlement 
to service connection for it, VA must consider his claim in 
this context.  And this, in turn, requires determining 
whether he is entitled to a "staged" rating to compensate him 
for times since filing his claim when his disability may have 
been more severe than at others.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  The mere fact that the RO 
already has assigned different ratings for the PTSD for 
different periods of time is essentially the same thing as 
"staging" the rating for this condition.  

When the propriety of the rating to be assigned for PTSD was 
first on appeal, only one specifically defined period was 
then at issue-that being, the severity of the PTSD from 
March 30, 1998 to September 12, 2000.  The veteran indicated 
in his substantive appeal that he only wanted a 50 percent 
rating for this specific period, an increase from his current 
30 percent rating.  The Board, in fact, granted his claim in 
its September 2003 decision.

However, the veteran is not deemed to have withdrawn his 
claim for a rating higher than 70 percent for PTSD since 
September 13, 2000 under 38 C.F.R. § 20.204, and this issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  


This is because the United States Court of Appeals for 
Veterans Claims (Court) has held that, where a veteran has 
filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  See AB, 6 Vet. App. at 
38-39.

The veteran, then, is deemed to continue to take issue with 
the 70 percent rating assigned following the grant of service 
connection for PTSD, and the Board must evaluate the relevant 
evidence since September 13, 2000, the effective date of the 
award of the 70 percent rating.  As discussed above, the RO 
already has assigned a "staged" rating for the PTSD.  The 
issue now on appeal is the propriety of the 70 percent 
rating, in particular, beginning on September 13, 2000, the 
most recent time frame of the staged rating in this case.  
Fenderson, 12 Vet. App. at 125-26.

Under the general rating formula for the evaluation of mental 
disorders, PTSD will be rated as follows under 38 C.F.R. § 
4.130, Diagnostic Code 9411:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Analysis

The evidence shows the veteran's PTSD is manifested primarily 
by some depression, anxiety and irritability.  However, 
ongoing VA mental status evaluations since September 13, 
2000, have demonstrated that several indices of mental 
clarity are quite satisfactory.  He consistently has been 
alert and oriented in all spheres to time, place, person and 
event/situation.  Moreover, his speech production has been 
consistently relevant and coherent.  As well, there is no 
medical evidence that he has a thought disorder or 
experiences psychotic symptoms.  His personal appearance and 
hygiene are satisfactory.  Although he experiences some anger 
and irritability, there is no indication that any impairment 
of impulse control has led to periods of violence.  

Although VA adjudicators consider the extent of social 
impairment when evaluating the level of disability from a 
psychiatric disorder, it also should be borne in mind that an 
evaluation is not assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2003).  So although the 
veteran indeed may have some diminished social functioning, 
there is no indication from the record that diminished social 
functioning has had an especially adverse impact on his 
functioning in the workplace.  In this regard, he recently 
acknowledged that he has maintained employment stability for 
the past 25 years.

The record indicates that a private clinician, who examined 
the veteran in late September 2000, assigned a GAF score of 
40, indicating impairment of reality testing or communication 
or major impairment in social or occupational functioning.  
See the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 32 (4th ed. 1994) 
(DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).  By contrast, repeat clinical notations from the 
veteran's ongoing visits to a VA mental health clinic depict 
an individual who has been in very satisfactory contact with 
reality and who has demonstrated satisfactory ability to 
communicate.  In particular, clinical notations of mid-
September 2000 through late October 2000, recorded around the 
same time as the findings elicited by a private psychologist, 
certainly do not suggest that the veteran then showed loss of 
contact with reality.  Moreover, the most recent VA 
psychiatric examination for rating purposes in January 2004 
depicted an individual with some impairment of social 
functioning, yet who had coped satisfactorily and maintained 
long-term job stability.  The veteran then showed no 
significant loss of cognition.

The VA clinician, who examined the veteran in January 2004, 
assigned a GAF score of 61, indicating only mild impairment 
of social or occupational functioning.  On balance, then, the 
Board concludes that the GAF score of 61 provides a more 
accurate assessment of the veteran's overall mental status 
and social and industrial adaptability during the period 
since September 13, 2000, than does the GAF score of 40.  
Again see DSM-IV.  

In any event, the Board does not dispute that the overall 
clinical picture indicates the veteran has moderate to severe 
PTSD, taking into account his history of a recent 
exacerbation of his psychiatric symptoms.  Nevertheless, the 
70 percent rating currently assigned for his PTSD since 
September 13, 2000, adequately encompasses even the most 
severe manifestations of this disorder during the time frame 
in question.  

The veteran's PTSD does not, overall, result in total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The Board has considered whether a "staged" rating is 
appropriate for the veteran's PTSD since September 13, 2000.  
The record, however, does not support assigning a percentage 
disability rating higher than 70 percent during the period in 
question.  Fenderson, supra.  



For all the foregoing reasons, the claim for a rating higher 
than 70 percent since September 13, 2000 for the veteran's 
PTSD must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, this doctrine is inapplicable in 
the current appeal.  38 C.F.R. §§ 3.102, 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

The claim for a rating higher than 70 percent for PTSD 
beginning on September 13, 2000, is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



